department of the treasury internal_revenue_service washington d c dec cc ebeo uilc number release date memorandum for district_counsel from subject legend assistant chief_counsel employee_benefits and exempt_organizations cc ebeo date date date date city state we are forwarding the attached tax_court case legal file to you for assignment to an attorney in your office because the designated place for trial is city state the petition was served on the irs chief counsel’s office on date on date the service sent the taxpayer a notice_of_determination concerning worker classification under sec_7436 advising the taxpayer that the service had determined during the course of an employment_tax audit that one or more individuals performing services for the taxpayer are to be legally classified as employees for purposes of the federal employment_taxes under subtitle c of the internal_revenue_code and that the taxpayer is not entitled to employment_tax relief pursuant to sec_530 of the revenue act of with respect to such individuals taxpayer filed a petition for review of that determination with the tax_court on date the petition bears a postmark date of date because the postmark date is not before the 91st day after the notice_of_determination was sent the petition is not considered timely filed therefore you should file a motion to dismiss for lack of jurisdiction please refer to rules through of the tax court’s rules_of_practice and procedure for guidance in filing responsive pleadings finally because the tax_court has yet to issue any reported decisions on proceedings under sec_7436 you should coordinate all documents filed with the tax_court with the national_office employee_benefits and exempt_organizations division branch two the name of the branch two attorney assigned to the case appears in national_office attorney field of case screen of the tl-cats computer system and she can be reached pincite-6040 when the case is assigned your attorney may contact her to send you a sample motion and answer to assist you in litigating this case mary oppenheimer by jerry e holmes chief branch cc ebeo attachments legal file
